 



Exhibit 10.1
Execution Copy
AMENDMENT, WAIVER AND CONSENT TO CREDIT AGREEMENT
     THIS AMENDMENT, WAIVER AND CONSENT TO CREDIT AGREEMENT (this “Amendment”)
is executed and delivered as of this 1st day of March, 2006 among LASALLE BANK
NATIONAL ASSOCIATION, as administrative agent (the “Administrative Agent”), the
financial institutions party hereto (the “Lenders”), AKORN, INC., a Louisiana
corporation (“Akorn”) and AKORN (NEW JERSEY), INC., an Illinois corporation
(“Akorn New Jersey”).
WITNESSETH :
     A. The Administrative Agent, Akorn, Akorn New Jersey and the Lenders
entered into a Credit Agreement dated as of October 7, 2003 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used but not defined herein shall have the
meanings attributed to them in the Credit Agreement.
     B. Akorn intends to (i) enter into that certain Securities Purchase
Agreement dated as of March 1, 2006 (the “Purchase Agreement”, a copy of which
is attached hereto as Exhibit A) with the investors named therein pursuant to
which Akorn will issue Capital Securities in Akorn and (ii) issue the Capital
Securities (including warrants (the “Warrants”), the form of which is attached
hereto as Exhibit B) as contemplated thereunder (the foregoing referred to
herein in as the “Transaction”).
     C. The Companies have requested that the Administrative Agent and the
Required Lenders consent to the action to be taken by the Companies in
connection with the Transaction with respect to the Credit Agreement, subject to
the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto hereby agree as follows:
     1. Amendment. Upon the Effective Date (as defined below), the Credit
Agreement shall be amended as follows:
          (a) EBITDA. The definition of “EBITDA” set forth in Section 1.1 of the
Credit Agreement is hereby amended by inserting the clause “plus, solely for
determining EBITDA for the Computation Periods ending December 31, 2005 and
March 31, 2006, research and development expenditures during such Computation
Periods in an amount not to exceed $3,000,000” immediately following the phrase
“the Decatur Add Back and the Refinancing Expense Add Back”.
          (b) Interest Expense. The definition of “Interest Expense” set forth
in Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“‘Interest Expense’ means for any period the consolidated interest expense of
the Companies and their Subsidiaries for such period (including all imputed
interest on Capital Leases); provided that for purposes of

 



--------------------------------------------------------------------------------



 



determining Interest Expense for the Computation Periods ending December 31,
2005 and March 31, 2006, Interest Expense shall be reduced by the amount of cash
interest paid in connection with the repayment and termination of the NeoPharm
Subordinated Debt on May 16, 2005 (such reduction not to exceed $315,000).”
     2. Waiver and Consent. Subject to the terms and conditions herein, the
Required Lenders hereby (a) consent to Akorn’s the issuance of the Capital
Securities, including the Warrants and the Capital Securities issuable upon
exercise of the Warrants, in accordance with the Purchase Agreement and
(b) waive any Event of Default which, if not for the execution of this
Amendment, would arise under Sections 13.1.1, 13.1.5(a) or 13.1.5(b) of the
Credit Agreement resulting solely from (A) the failure or inability to reduce
the Revolving Commitment Amount in violation of Section 6.1.2 of the Credit
Agreement and (B) the Company’s issuance of Capital Securities, the Warrants and
the Capital Securities issuable upon exercise of the Warrants in violation of
Sections 11.5(b) and 11.10 of the Credit Agreement; provided, that the foregoing
clauses (a) and (b) are expressly conditioned upon the satisfaction of the
conditions to effectiveness set forth in Section 4 hereof, including, without
limitation, receipt by the Administrative Agent of the Loan Payment Amount (if
any) referenced in clause (b) of Section 4 hereof.
     3. Representations and Warranties. To induce the Administrative Agent and
the Lenders to execute this Amendment, each Company jointly and severally
represents and warrants to the Administrative Agent and the Lenders as follows:
          (a) Each Company is in good standing under the laws of its
jurisdiction of formation and in each jurisdiction where, because of the nature
of its activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify would not have a Material Adverse
Effect.
          (b) Each Company is duly authorized to execute and deliver this
Amendment and is duly authorized to perform its obligations hereunder.
          (c) The execution, delivery and performance by the Companies of this
Amendment do not and will not (i) require any consent or approval of any
governmental agency or authority (other than any consent or approval which has
been obtained and is in full force and effect), (ii) conflict with (A) any
provision of law, (B) the charter, by-laws or other organizational documents of
any Company or (C) any agreement, indenture, instrument or other document, or
any judgment, order or decree, which is binding upon any Company or any of its
properties or (iii) require, or result in, the creation or imposition of any
Lien on any asset of any Company.
          (d) This Amendment is the legal, valid and binding obligation of each
Company, enforceable against such Company in accordance with its terms, subject
to bankruptcy, insolvency and similar laws affecting enforceability of
creditors’ rights generally and to general principals of equity.

-2-



--------------------------------------------------------------------------------



 



          (e) The representations and warranties in the Loan Documents
(including but not limited to Section 9 of the Credit Agreement) are true and
correct in all material respects with the same effect as though made on and as
of the date of this Amendment (except to the extent stated to relate to a
specific earlier date, in which case such representations and warranties were
true and correct as of such earlier date).
          (f) Except as specifically waived in this Amendment, no Event of
Default or Unmatured Event of Default has occurred and is continuing.
     4. Conditions to Effectiveness. The effectiveness of this Amendment is
expressly conditioned upon delivering to the Administrative Agent all of the
following in form and substance acceptable to the Administrative Agent: (a) this
Amendment executed by each Company, the Administrative Agent and the Required
Lenders; (b) receipt by the Administrative Agent in accordance with
Section 6.2.2(a)(ii) of the Credit Agreement of an irrevocable payment in an
amount sufficient to reduce the outstanding Revolving Loans to zero (such
payment referred to as the “Loan Payment Amount”); (c) an executed copy of the
Purchase Agreement certified by the secretary of Akorn as true, accurate and
complete; and (d) a certificate of the Secretary or Assistant Secretary of each
Company evidencing that all corporate proceedings required to authorize the
execution and delivery of this Amendment and all other documents relating hereto
on behalf of each Company have been duly taken and setting forth the names,
offices and specimen signatures of the officers of each Company who are
authorized to execute this Amendment and such other documents on behalf of each
Company. The date on which such events have occurred is the “Effective Date”.
     5. Affirmation. Except as specifically provided in this Amendment, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver or forbearance of any Unmatured Event of Default or Event of Default or
any right, power or remedy of the Administrative Agent or any Lender under the
Credit Agreement or any of the other Loan Documents, or constitute a consent,
waiver or modification with respect to any provision of the Credit Agreement or
any of the other Loan Documents, and the Company hereby fully ratifies and
affirms each Loan Document to which it is a party. Reference in any of this
Amendment, the Credit Agreement or any other Loan Document to the Credit
Agreement shall be a reference to the Credit Agreement as modified hereby and as
further amended, modified, restated, supplemented or extended from time to time.
This Amendment shall constitute a Loan Document for purposes of the Credit
Agreement and the other Loan Documents. In addition, each of the Companies
hereby reaffirms and acknowledges that, notwithstanding anything contained in
the Purchase Agreement or any other document executed in connection with the
Transaction, each is prohibited from making any redemptions, purchases,
re-purchases or any other form of payment with respect to their Capital
Securities except as specifically permitted by Section 11.4 of the Credit
Agreement. For the avoidance of doubt, the Companies hereby acknowledges that
any warrants for its Capital Securities, including the Warrants, constitute
Capital Securities under the Credit Agreement.
     6. Warrants. The Companies hereby agree to deliver executed copies of the
Warrants to the Administrative Agent within 30 days of the Effective Date.

-3-



--------------------------------------------------------------------------------



 



     7. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute one instrument. Delivery of an executed
counterpart of this Amendment by facsimile shall be effective as delivery of an
original counterpart.
     8. Headings. The headings and captions of this Amendment are for the
purposes of reference only and shall not affect the construction of, or be taken
into consideration in interpreting, this Amendment.
     9. Further Assurances. Each Company agrees to execute and deliver, or cause
to be executed and delivered, in form and substance satisfactory to the
Administrative Agent and the Lenders, such further documents, instruments,
amendments and financing statements and to take such further action, as may be
necessary from time to time to perfect and maintain the liens and security
interests created by the Loan Documents.
     10. APPLICABLE LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS WITHOUT GIVING EFFECT TO
ILLINOIS CHOICE OF LAW DOCTRINE.
     11. Acknowledgment. Each Company hereby waives, discharges and forever
releases the Administrative Agent and each of the Lenders, and each of said
Person’s employees, officers, directors, attorneys, stockholders and successors
and assigns, from and of any and all claims, causes of action, allegations or
assertions that either Company has or may have had at any time through (and
including) the date of this Amendment, against any or all of the foregoing,
regardless of whether any such claims, causes of action, allegations or
assertions are known to either Company or whether any such claims, causes of
action, allegations or assertions arose as a result of the Administrative
Agent’s or any Lender’s actions or omissions in connection with the Credit
Agreement, including any amendments or modifications thereto, or otherwise.
[signature pages follow]

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as
of the day and year first above written.

                  AKORN, INC.    
 
           
 
  By:   /s/ Jeffrey A. Whitnell
 
   
 
  Title:   CFO
 
   
 
                AKORN (NEW JERSEY), INC.    
 
           
 
  By:   /s/ Jeffrey A. Whitnell
 
   
 
  Title:   CFO
 
          LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent and Lender
   
 
           
 
  By:   /s/ Patrick J. O’Toole    
 
           
 
  Title:   First Vice President    
 
           

